Mr. Justice Thompson delivered the opinion of the court: The board of education of Morrisonville Community High School District No. 307, in Christian county, made its tax levy in the fall of 1922 and the tax was.thereafter extended against the property in the district. Appellant refused to pay the taxes extended against his property and they were returned as delinquent. The county collector asked for judgment, and appellant objected on the ground that the district had been declared void in a quo warranto proceeding and did not exist. The collector made a prima facie case, the objections were overruled and judgment was entered. This appeal followed. The transcript of record filed in this court contains no bill of exceptions. There is nothing before us to show that any evidence was heard in support of the objections. From all that appears in this record the district is a valid existing district and all the proceedings to levy and extend the tax were regular. In the absence of a showing to the contrary it will be presumed that the objections were not well founded and that the judgment of the court overruling them is right. Judgment affirmed.